Citation Nr: 1514552	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-42 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.

2.  Whether new and material evidence has been received to reopen service connection for hepatitis C for accrued benefits purposes.  


REPRESENTATION

Appellant is represented by: Katie K. Molter, Attorney 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is the surviving spouse of a deceased veteran who had active service from February 1972 to March 1992.  He died in December 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2014 decision of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a May 2008 rating decision of the RO in Indianapolis, Indiana.

The appellant presented testimony at a hearing before RO personnel in February 2010.  A transcript of the hearing is associated with the claims file.

In a decision dated in December 2013, the Board granted reopening of service connection for hepatitis C for accrued benefits purposes and denied the claim on its merits.  The Board also denied the claim for DIC based on a service-connected cause of death.  The appellant appealed that decision to the Veterans Court.  In a single-judge (memorandum) decision dated in November 2014, the Veterans Court vacated the Board's decision in its entirety and remanded it back to the Board for additional development.  As the Veterans Court did not affirm the Board's decision to reopen the accrued benefits claim, the issue has been characterized as an application to reopen.  

In reviewing this case the Board has not only reviewed the physical claims file, but also the electronic file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the November 2014 decision, the Veterans Court held that VA has not made sufficient efforts to obtain records pertinent to this appeal.  As the Veterans Court noted in its decision, the record indicates that the Veteran was involved in a motor vehicle accident (MVA) in August 1972, while on active duty, and was taken to a nearby hospital.  The record confirms that the Veteran was referred to surgery for tooth #13 on August 23, 1972.  An August 22, 1972 clinical record indicates that the Veteran was stationed at Mannheim APO 09086 on that date.  

According to the Veterans Court's decision, the record also confirms that the Veteran underwent two separate knee surgeries in June and February of 1981 at the Great Lakes Naval Hospital.  The Veterans Court directed VA "to obtain inpatient treatment records pertaining to the 1972 MVA and the 1981 knee surgeries or provide the claimant notice as to why such records could not be obtained" (see memorandum decision at page 5).

Only the service treatment records were obtained in the present case.  However, generally, the service treatment records do not include inpatient treatment records.  M21-1MR, III, iii, 2.A.1.  Inpatient clinical records, such as detailed daily treatment records and nurses notes, are retained by the treating facility and are not filed with the individual health record.  M21-1MR, III, iii, 2.B.10.  Inpatient clinical records are filed by hospital name or number, then chronologically by year, or month and year, of treatment.  M21-1MR, III, iii, 2.A.3.d.  If the treating facility is an Army or Air Force hospital, the records are retained by the treating facility for one year after the end of the calendar year during which the veteran received treatment, and then sent to the National Personnel Records Center (NPRC).  M21-1MR, III, iii, 2.B.12.c.  Inpatient clinical treatment records are retrieved via Personnel Information Exchange System (PIES) code "C01."  M21-1MR III.iii.2.D.23.

The decision of the Veterans Court and the findings therein are the law of the case.  As there remains a possibility that additional efforts at evidentiary development may be fruitful, the Board finds that a remand for development to obtain the noted hospital clinical records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain the Veteran's hospital inpatient clinical records pertaining to the August 1972 MVA (Base Hospital Mannheim) and the 1981 knee surgeries (Great Lakes Naval Hospital), and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

If the requested records are not available, or the search for such records otherwise yields negative results, provide the appellant with oral or written notice of that fact and make a record of any oral notice conveyed to her.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain, and notice that the appellant is ultimately responsible for providing the evidence.

2.  If additional records are obtained, conduct any additional development that may be necessary, to include obtaining a medical opinion.  

3.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


